         Case 1:19-cv-06833-BCM Document 44 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       05/21/2020
 SONER DERAN,
                 Plaintiff,                                19-CV-6833 (BCM)
         -against-
                                                           ORDER
 ANTALIA TURKISH CUISINE LLC, et al.,
                 Defendants.

       BARBARA MOSES, United States Magistrate Judge.

        For the reasons discussed on the record during the May 21, 2020 settlement status
conference, any motion for Cheeks approval of the parties' settlement agreement shall be filed no
later than June 1, 2020, and shall include: (a) a cover letter (jointly submitted if the parties are in
agreement) demonstrating that the settlement is fair and reasonable and should be approved in light
of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y.
2012); (b) a copy of the written settlement agreement, executed by all parties, which will be placed
on the public docket, see Wolinsky, 900 F. Supp. 2d at 335; and (c) counsel's contingency fee
agreement (if any) and time and expense records, to the extent necessary to support any award of
attorneys' fees and costs.

       This is the second extension of the parties' deadline to submit their settlement documents
for approval. (See Dkt. Nos. 34, 36, 37.) No further extensions will be granted absent compelling
circumstances.

       Dated: New York, New York
              May 21, 2020

                                                       SO ORDERED.



                                                       ________________________________
                                                       BARBARA MOSES
                                                       United States Magistrate Judge
